Citation Nr: 0615285	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-25 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 decision by the RO in Huntington, 
West Virginia, which found that new and material evidence had 
not been submitted to reopen the previously denied claim of 
entitlement to service connection for degenerative joint 
disease of the lumbar spine.  

The claim was denied in an August 2000 Board decision as not 
well grounded.  The veteran's request to reopen the claim was 
received in June 2003.  Because the request was received more 
than two years after the effective date of the Veterans 
Claims Assistance Act of 2000, the claim is not subject to 
readjudication without regard to the prior decision.  
Pub.L106-475, § 7, Nov. 9, 2000, 114 Stat 2099.

In the veteran's July 2004 substantive appeal, he requested a 
Board hearing in Washington, DC.  He was subsequently 
scheduled for the hearing.  He asked that the hearing be 
rescheduled due to inclement weather.  His motion was granted 
and a hearing was scheduled for June 2005.  The veteran 
failed to report for his hearing.

The veteran has claimed entitlement to a total disability 
rating based on individual unemployability due to service 
connected disabilities (TDIU), he also appears to be 
requesting compensation for a "depressive syndrome."  These 
issues have not been adjudicated and are referred to the RO 
for that purpose.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA requires, that VA inform claimants seeking to reopen 
a previously and finally disallowed claim of the unique 
character of evidence that must be presented.  In the context 
of a claim to reopen, that the Secretary look at the bases 
for the prior denial and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 
31, 2006) 

Although the veteran was provided with a VCAA notice letter 
in August 2003, it did not contain the specific information 
required by Kent.

Accordingly, the case is REMANDED for the following:

1.  Provide the veteran with notice of 
the evidence that must be presented to 
substantiate the elements of service 
connection that were found to be 
deficient in the Board's August 2000 
decision.

The Board's decision was premised on a 
finding that there was no competent 
evidence linking a current back 
disability to service.  The evidence 
needed to substantiate this element would 
be an opinion from a medical professional 
that a current back disability is the 
result of a disease or injury in service, 
or evidence showing arthritis (also known 
as degenerative joint disease) on X-ray 
with limitation of motion within one year 
of separation from service.

2.  Then re-adjudicate the claim.  If it 
remains denied, issue a supplemental 
statement of the case before returning it 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


